TANNER, P. J.
The petitioner in this case testifies that he met with an accident when wheeling a wheelbarrow down some planks, while in the course of his employment; that the accident consisted of a sprain which was given to his back by the drop of the wheelbarrow while wheeling it down the plank. In his petition, however, he states the cause of the injury to have been that, after stoking the fires, he *159went out into the yard of the respondent corporation to ring a clock and was seized with a violent .pain in his back, and the character and extent of said injuries were strain of the muscles of the lumbar region of the hack. In the statement, however, which he made to the agent of the insurance company, it says nothing whatever about a sprain from wheeling a wheelbarrow, but claims that his injuries were caused simply by exposure to the cold weather on coming out of a hot place.
Eor petitioner: Fergus J. McOsker.
For respondent: R. T. Barnefield.
The physician testifies that it might have been either a sprain from the accident the petitioner testifies to or it might have been caused by catching cold as claimed in his statement to the insurance adjuster.
Upon the question of this discrepancy, we are referred to Caspar vs. East Providence Artesian Well Co., 139 Atl. 470, Advance Sheets. In this case, however, while the petitioner evidently supposed his illness to have come from some infected water that he had drank, the doctor called clearly testified that it was a case of blood poisoning coming from an abrasion resulting from an accident caused by a wheel falling off a truck. In this ease, on the other hand, the doctor says that it might be either a sprain from the wheelbarrow dropping or a contraction of the muscles from exposure to cold, according to which was the true history of the case.
We therefore feel that we are unable to say that the petitioner has proven by a fair preponderance of the evidence that his injury arose from an accident due to the dropping of the wheel-harrow rather than to his catching cold from exposure to cold weather.
We are therefore obliged to deny the petition.